Order unanimously modified to the extent of granting plaintiff’s motion for summary judgment in all respects and, as so modified, affirmed, with $20 costs and disbursements to the appellant. The loan and the attorney’s *772fee constituted one obligation which defendant assumed to pay. Until that obligation is paid in full, defendant’s responsibility for the entire debt or such part as is unpaid, remains. Therefore, the judgment already entered against another obligor, not having been paid, cannot impair plaintiff’s right to a full judgment. Nor is that right affected by the fact that there is still another suit pending against another and separate obligor. Settle order on notice. Concur—Breitel, Bastow, Botein, Rabin and Bergan, JJ.